Title: V. Jefferson to Lafayette, 7 July 1789
From: Jefferson, Thomas
To: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de



Dear Sir
Paris July 7. 1789.

Your letter of yesterday gave me the first information that Monsieur de Mirabeau had supposed to the honorable the assembly of the nation that I had made an offer to Mr. Necker to obtain from America a quantity of corn or flour, which had been refused. I know not how Monsieur de Mirabeau has been led into this error. I never in my life made any proposition to Mr. Necker on the subject: I never said I had made such a proposition. Some time last autumn Mr. Necker did me the honour to desire I would have notified in the United states that corn and flour would meet with a good sale in France. I conveied this notice in a letter to Mr. Jay secretary for foreign affairs, as you will see by the extract of my letter published by him in an American gazette, which I have the honor to send you.—I must beg leave to avail myself of your friendship and of your position, to have a communication of these facts made to the honorable assembly of the nation of which you are a member, and to repeat to you those sentiments of respect and attachment with which I have the honor to be my dear Sir Your most obedient & most humble servt.,

Th: Jefferson

